While I adhere to my original opinion in this case, I fully agree with Mr. Justice THOMAS that, under present conditions, the requirement of Section 8321, as to the endorsement of warrants served in some other county by some judge or justice, of such county, is highly impractical and imposes an unnecessary handicap upon law enforcement officers. But we have no power to repeal this statute or any part of it. That must be left to legislative action. Section 8323 C.G.L. provides a different rule in felony cases. But we are here dealing with an arrest for a misdemeanor. There is no contention made that Dr. Roberts was trying to escape. I think, therefore, that our original opinion and judgment should be adhered to for the reasons set forth in said opinion. *Page 443